327 S.E.2d 298 (1985)
STATE of North Carolina
v.
James Carl COATS.
No. 848SC436.
Court of Appeals of North Carolina.
April 2, 1985.
*299 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Daniel F. McLawhorn, Raleigh, for the State.
John W. Dees, Goldsboro, for defendant-appellant.
PARKER, Judge.
In his first assignment of error defendant argues that the trial court erred in failing to grant his motion to dismiss at the close of all evidence. The evidence is sufficient to withstand defendant's motion to *300 dismiss if, when viewed in the light most favorable to the State, there is substantial evidence of all essential elements of the offense. State v. Brackett, 306 N.C. 138, 291 S.E.2d 660 (1982).
The essential elements of larceny are that defendant (1) took the property of another; (2) carried it away; (3) without the owner's consent; and (4) with the intent to permanently deprive the owner of the property. State v. Perry, 305 N.C. 225, 287 S.E.2d 810 (1982). Larceny of goods valued at more than $400 is a Class H felony. G.S. 14-72(a). Defendant contends that there was insufficient evidence of the value of the stolen goods to support the charge of felonious larceny, and his motion to dismiss should have been granted. We do not agree.
The State's evidence tended to show that defendant took Melrose's purse which contained fifty dollars, a check for approximately $650, and three diamond rings. When viewed in the light most favorable to the State, these items together were clearly worth more than $400.
Defendant next assigns error to the trial court's failure to strike Melrose's testimony that the rings had cost $2100. Melrose testified that the rings were twenty years old, and described them as a yellow gold wedding ring with five little diamonds, a yellow gold engagement ring with a diamond in the middle and two smaller diamonds on each side, and a third yellow gold ring with a cluster of eight or nine diamonds. As the evidence that the rings had originally cost $2100 was admissible, State v. Dickerson, 20 N.C.App. 169, 201 S.E.2d 69 (1973); see State v. McCambridge, 23 N.C.App. 334, 208 S.E.2d 880 (1974); see generally, 1 Brandis on North Carolina Evidence § 128 (2nd ed. 1982), defendant's assignment of error is overruled.
In his third assignment of error defendant argues that the trial court erred in allowing Temple to identify him as the alleged perpetrator. Temple testified that she "saw the purse and sweater in [defendant's] hand when he moved. He finished his drink, set his cup down, then he walked through that back door and we went and sat down." Her in-court identification was based on her observation of defendant committing the larceny:
I pointed [defendant] out to [Melrose]I said, "That's the man that carried the purse and sweater out." And then I went back inside and I sat down and in a few minutes [Melrose] came back inside and asked me would I go back out in the hall because the police was out there.....
Q. (Mr. Ferguson) This man that you identified to Ms. Melrose, who was that?
A. Who was the man?
Q. Yes, ma'am.
A. That man over there, Mr. Coats.
Temple clearly testified that she had an opportunity to observe defendant, and she based her in-court identification on her observations when the purse was stolen. Moreover, any lack of certainty in this identification would go to the weight and not the admissibility of the testimony. State v. Billups, 301 N.C. 607, 272 S.E.2d 842 (1981).
We have carefully considered defendant's assignments of error and find
No Error.
HEDRICK, C.J., and WHICHARD, J., concur.